EXHIBIT (10) (b)

THE FIRST AMERICAN FINANCIAL CORPORATION

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN



--------------------------------------------------------------------------------

THE FIRST AMERICAN FINANCIAL CORPORATION

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

This Executive Supplemental Benefit Plan (hereinafter referred to as the “Plan”)
has been adopted by the Board of Directors of The First American Financial
Corporation (hereinafter referred to as “First American”), effective as of
July 1, 1985.

1. Purpose

The purpose of the Plan is to provide supplemental retirement income and death
benefits for certain Executives (hereinafter defined).

2. Definitions

The following definitions, set forth in alphabetical order, are used throughout
the Plan. Whenever words or phrases have initial capital letters in the Plan, a
special definition for those words or phrases is set forth below.

(a) “Basic Plan” means the First American Financial Corporation Pension Plan, as
amended from time to time, which is a defined benefit pension plan qualified
under Section 401(a) of the Code.

(b) “Beneficiary” means the person, persons or entity designated by the
Executive to receive distribution of certain death benefits under the Plan in
the event of the Executive’s death.

(c) “Board of Directors” means the Board of Directors of First American.

(d) “Change in Control” means:

(i) The acquisition by any person, entity or “group” (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended) as
beneficial owner, directly or indirectly, of securities of First American
representing 25% or more of the combined voting power of the then outstanding
securities of First American.

 

-1-



--------------------------------------------------------------------------------

(ii) A change, during any period of two consecutive years, of a majority of the
Board of Directors as constituted as of the beginning of such period, unless the
election of each director who was not a director at the beginning of such period
was approved by vote of at least two-thirds of the directors then in office who
were directors at the beginning of such period; or

(iii) Any other event constituting a change in control required to be reported
in response to Item 5(f) of Schedule 14A of Regulation 14A under the Securities
Act of 1934.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by reason of the acquisition of First American securities by First
American, any entity controlled by First American or any plan sponsored by the
Employer which is qualified under Section 401(a) of the Code.

(e) “Code” means the Internal Revenue Code of 1954, as amended.

(f) “Committee” means the Compensation Committee appointed by the Board of
Directors, or any other Committee appointed by the Board of Directors to
administer this Plan.

(g) “Covered Compensation” means base salary, cash bonus and stock bonus (valued
and included as of the date of award), but excluding any other form of
remuneration. If an Executive dies or becomes Disabled, his Covered Compensation
for that calendar year shall be defined as the Covered Compensation received
through the date of death or disability, respectively, and no compensation
received thereafter shall be considered Covered Compensation.

(h) “Disability Plan” means the insured long-term disability plan maintained by
the Employer which covers the Executives.

(i) “Disabled” means unable to perform substantially all of the material duties
of ones regular position because of bodily injury sustained or disease
originating after the date of such person s designation as an Executive under
this Plan. Notwithstanding the foregoing:

(i) After an Executive has been Disabled as defined above for a continuous
period of 24 months, he will cease to be considered Disabled unless he is unable
to perform any occupation for which he is reasonably fitted by education,
training or experience because of such bodily injury or sickness; and

(ii) An Executive is not Disabled at any time that he is working for pay or
profit; at any occupation.

 

-2-



--------------------------------------------------------------------------------

(j) “Early Retirement Date” means the later of a Participant’s

(i) 55th birthday;

(ii) Completion of 10 Years of Credited Service; and

(iii) Completion of 5 years as an Executive (which requirement may be waived by
the Board of Directors or the Committee).

(k) “Employer” means First American, its subsidiaries and other corporations it
controls.

(l) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(m) “Executive” means a management or highly compensated employee of the
Employer who has been specifically designated by the Board of Directors or the
Committee as eligible to become a Participant in this Plan.

(n) “Final Average Compensation” means an Executive’s average Covered
Compensation during the three calendar years included in his last ten years of
employment in which such Covered Compensation is the highest.

(o) “Good Cause” means the failure to substantially perform the duties of ones
employment due to intentional and willful disregard or carelessness, or the
commission of an intentional act evidencing a substantial disregard of the
interests of the employer or dishonesty.

(p) “In Pay Status” means, with respect to a benefit, that a Participant or
Beneficiary has met all of the requirements to receive such benefit and it is
being paid or is about to be paid to such Participant or Beneficiary.

(q) “Joint and Survivor Annuity” means an annuity for the life of the
Participant and, after his death, a reduced annuity (“survivor annuity”) for the
life of the Participant’s surviving spouse, if any. The monthly payment under
the survivor annuity shall be equal to 50% of the amount of the monthly payment
made to the Participant during their joint lives if the spouse is not more than
five years younger, or is older, than the Participant. If the spouse is more
than five years younger than the Participant, the survivor annuity will be
determined with reference to the actual age of the spouse and reduced to produce
the actuarial equivalent of a 50% survivor annuity for a spouse who is five
years younger than the Participant.

 

-3-



--------------------------------------------------------------------------------

(r) “Normal Retirement Date” means the last day of the month coinciding with or
next following the later of a Participants:

(i) 65th birthday; or

(ii) Completion of 10 Years of Credited Service (which requirement may be waived
by the Board of Directors or the Committee).

(s) “Participant” means an Executive who has met all of the requirements to
receive a benefit hereunder and who is receiving or is about to receive such
benefit.

(t) “Pre-Retirement Death Benefit” means the benefit payable to the Beneficiary
of a Participant who dies prior to commencement of his Retirement Income
Benefit, as described in Section 4.

(u) “Retirement Income Benefit” means the benefit described in Section 3.

(v) “Year of Credited Service” means a 12-consecutive month period commencing on
a Participants date of hire by the Employer and anniversaries thereof, during
which the Participant is credited with at least the amount of service necessary
under the Basic Plan to accrue an additional years benefit thereunder. In making
this determination, the provisions of Section 6(c) relating to leaves of absence
shall control over any contrary provisions in the Basic Plan.

3. Retirement Income Benefits

(a) Eligibility to Participate

Subject to subsection (e), each Executive who either:

(i) Reaches Normal Retirement Age while employed by the Employer and retires on
or after such date; or

(ii) Retires on or after Early Retirement Date but prior to reaching Normal
Retirement Date shall become a Participant in the Retirement Income Benefit
portion of this Plan upon such retirement.

(b) Normal Retirement

A Participant who retires on his Normal Retirement Date shall be entitled to a
Retirement Income Benefit in the form of a Joint and Survivor Annuity commencing
on the last day of the month following the month in which his Normal Retirement
Date occurs, with payments for the joint lives of the Participant and his spouse
equal to 35% of his Final Average Compensation.

 

-4-



--------------------------------------------------------------------------------

(c) Early Retirement

A Participant who retires prior to his Normal Retirement Date, but after
reaching his Early Retirement Date, shall be entitled to a Retirement Income
Benefit payable in the form of a Joint and Survivor Annuity commencing on the
last day of the month following the month in which his retirement occurs with
payments for the joint lives of the Participant and his spouse equal to:

(i) The Retirement Income Benefit that the Participant would have received under
Section 3(b) had his actual retirement date been his Normal Retirement Date;

(ii) Reduced by 5% for each year by which his actual retirement precedes his
Normal Retirement Date, not to exceed a total reduction of 50%.

(d) Deferred Retirement

A Participant who retires after his Normal Retirement Date shall be entitled to
a Retirement Income Benefit in the form of a Joint and Survivor Annuity equal to
the Retirement Income Benefit he would have received had he retired on his
Normal Retirement Date (without regard to compensation received or service
performed after his Normal Retirement Date), increased for each Year of Credited
Service or fraction thereof between his Normal Retirement Date and actual
retirement date (not to exceed 5 such years) at the rate of 5% per annum,
compounded annually. Payment shall commence on the last day of the month
following the month in which his retirement occurs.

(e) Change in Control

(i) All Executives shall be 100% vested in all of their benefits upon a Change
in Control. Such benefits shall be determined in accordance with the provisions
of the Plan as in effect on the date of the Change in Control, regardless of
subsequent amendments or termination of the Plan.

 

-5-



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision of the Plan, an Executive who
terminates employment after a Change in Control, but prior to his Normal
Retirement Date, shall be entitled to a Retirement Income Benefit in the form of
a Joint and Survivor Annuity commencing on the first day of the month following
termination of employment with payments for the joint lives of the Participant
and his spouse calculated as follows:

(A) If the Executive terminates employment on or after his Early Retirement
Date, the benefit shall be equal to the Retirement Income Benefit that the
Executive would have been entitled to receive under subsection (b) if he had
attained his Normal Retirement Date on his date of termination.

(B) If the Executive terminates employment prior to his Early Retirement Date,
the benefit shall be equal to the early retirement benefit that the Executive
would have been entitled to receive under subsection (c) if he had attained his
Early Retirement Date on his date of termination.

4. Pre-Retirement Death Benefit

The Beneficiary of an Executive who dies:

(a) While an Executive; or

(b) After termination of employment with a vested Retirement Income Benefit, but
prior to commencement of payment of his Retirement Income Benefit

shall be entitled to receive a Pre-Retirement Death Benefit consisting of 10
annual amounts, each equal to 50% of the Participant’s Final Average
Compensation, commencing as soon as practicable after the Participant’s death.
Notwithstanding the foregoing, the Board of Directors or the Committee may
designate an Executive to be eligible only for Retirement Income Benefits and
not the Pre-Retirement Death Benefit. The Beneficiary of such an Executive shall
not receive any Pre-Retirement Death Benefit under this subsection.

5. Vesting of Benefits

(a) General Rule

Except as otherwise provided in this Section, no benefit of any kind shall
accrue or vest hereunder with respect to any Executive or Beneficiary until such
benefit is In Pay Status.

(b) Early Retirement

The Pre-Retirement Death Benefit and Retirement Income Benefit of an Executive
who is eligible for a Retirement Income Benefit under Section 3(c) shall be 100%
vested as of his Early Retirement Date.

(c) Deferred Retirement

The Pre-Retirement Death Benefit and Retirement Income Benefit of an Executive
who is eligible for a Retirement Income Benefit under Section 3(d) shall be 100%
vested as of his Normal Retirement Date.

 

-6-



--------------------------------------------------------------------------------

(d) Change in Control

The vesting of Executives in their benefits hereunder after a Change in Control
shall be governed by Section 3(e).

6. Additional Provisions

(a) Benefit Agreement

The Committee shall provide to each Executive within 60 days of the later of the
date of execution of the Plan or the date the employee first became an Executive
a form of benefit agreement, which shall set forth the Executives acceptance of
the benefits provided hereunder and his agreement to be bound by the terms of
the Plan.

(b) Exclusion for Suicide or Self-inflicted Injury

Notwithstanding any other provision of the Plan, no benefits shall be paid to
any Executive, or spouse or Beneficiary in the event of the death of the
Executive within two years of the later of the date he first became an Executive
or the date he executed the benefit agreement referred to in subsection (a) as
the result of suicide or self-inflicted injury.

(c) Leave of Absence

An Executive who is on an approved leave of absence with salary, or on an
approved leave of absence without salary for a period of not more than six
months, shall be deemed to be an Executive employed by the Employer during such
leave of absence. An Executive who is on an approved leave of absence without
salary for a period in excess of six months shall be deemed to have voluntarily
terminated his employment as of the end of such six month period.

(d) Disability

A Disabled Executive who is:

(i) Within the initial exclusion period under the Disability Plan and for that
reason only is not receiving benefits thereunder; or

(ii) Receiving benefits under the Disability Plan;

 

-7-



--------------------------------------------------------------------------------

shall be deemed to be an Executive during such period and shall continue to be
eligible for early retirement benefits under Section 3(c), normal retirement
benefits under Section 3(b) and death benefits under Section 4, and shall be
credited with Years of Credited Service for such period regardless of the
nonperformance of services for the Employer. In the event that the Disability
Plan is cancelled, the requirements in paragraphs (i) and (ii) shall not apply.

(e) Termination for Good Cause

Notwithstanding any provision herein to the contrary, a Participant whose
employment with the Employer is terminated for Good Cause shall not be eligible
for any benefit hereunder.

(f) Monthly Payments

Periodic payments hereunder shall be paid in equal monthly amounts.

(g) Alternative Forms of Benefit

The Board of Directors or the Committee in its sole discretion, but with the
consent of the recipient, may elect to pay the Participant or Beneficiary an
actuarially equivalent lump sum or other form of benefit that it deems
appropriate in lieu of the benefit form otherwise provided.

(h) Actuarial Equivalence.

Actuarial equivalence hereunder shall be determined using the interest and
mortality factors adopted from time to time by the Committee. The initial
factors to be used shall be the factors used under the Basic Plan for
determining actuarial equivalence.

(i) Withholding

Benefit payments hereunder shall be subject to applicable federal, state or
local withholding for taxes.

7. Funding of Benefits

The Plan shall be unfunded. All benefits payable under the Plan shall be paid
from the Employers general assets, and nothing contained in the Plan shall
require the Employer to set aside or hold in trust any funds for the benefit of
a Participant or his Beneficiary, who shall have the status of a general
unsecured creditor with respect to the Employer’s obligation to make payments
under the Plan. Any funds of the Employer available to pay benefits under the
Plan shall be subject to the claims of general creditors of the Employer and may
be used for any purpose by the Employer.

 

-8-



--------------------------------------------------------------------------------

8. Administration of the Plan

(a) The Committee

The Committee shall administer the Plan and shall keep a written record of its
action and proceedings regarding the Plan and all dates, records and documents
relating to its administration of the Plan.

The Committee is authorized to interpret the Plan, to make, amend and rescind
such rules as it deems necessary for the proper administration of the Plan, to
make all other determinations necessary or advisable for the administration of
the Plan and to correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent that the Committee
deems desirable to carry the Plan into effect. The powers and duties of the
Committee shall include, without limitation, the following:

(i) Resolving all questions relating to the eligibility of Executives to become
Participants;

(ii) Determining the amount of benefits payable to Participants or their
Beneficiaries and authorizing and directing the Employer with respect to the
payment of benefits under the Plan.

(iii) Construing and interpreting the Plan whenever necessary to carry out its
intention and purpose and making and publishing such rules for the regulation of
the Plan as are not inconsistent with the terms of the Plan.

(iv) Compiling and maintaining all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan; and

(v) Engaging any administrative, actuarial, legal, medical, accounting,
clerical, or other services it may deem appropriate to effectuate the Plan.

Any action taken or determination made by the Committee shall, except as
otherwise provided in Section 10 below, be conclusive on all parties. No members
of the Committee shall vote on any matter affecting such member. In determining
whether an Executive is Disabled, the Committee may rely on the conclusions
reached by any insurance carrier that has issued an insurance policy to the
Employer covering the Executive or any physician acceptable to the Committee.

 

-9-



--------------------------------------------------------------------------------

(b) Expenses of the Committee

The expenses of the Committee properly and actually incurred in the performance
of its duties under the Plan shall be paid by the Employer.

(c) Bonding and Compensation

The members of the Committee shall serve without bond, and without compensation
for their services as Committee members except as the Employer may provide in
its discretion.

(d) Information to be Submitted to the Committee

To enable the Committee to perform its functions, the Employer shall supply full
and timely information to the Committee on all matters relating to Executives
and Participants as the Committee may require, and shall maintain such other
records as the Committee may determine are necessary in order to determine the
benefits due or which may become due to Participants or their Beneficiaries
under the Plan. The Committee may rely on such records as conclusive with
respect to the matters set forth therein.

(e) Notices, Statements and Reports

The Employer shall be the “administrator” of the Plan as defined in
Section 3(16)(A) of ERISA for purposes of the reporting and disclosure
requirements imposed by ERISA and the Code. The Committee shall assist the
Employer, as requested, in complying with such reporting and disclosure
requirements.

(f) Service of Process

The Committee may from time to time designate an agent of the Plan for the
service of legal process. The Committee shall cause such agent to be identified
in materials it distributes or causes to be distributed when such identification
is required under applicable law. In the absence of such a designation, the
Employer shall be the agent of the Plan for the service of legal process.

(g) Insurance

The Employer, in its discretion, may obtain, pay for and keep current a policy
or policies of insurance, insuring the Committee members, the members of the
Board of Directors and other employees to whom any responsibility with respect
to the administration of the Plan has been delegated against any and all costs,
expenses and liabilities (including attorneys fees) incurred by such persons as
a result of any act, or omission to act, in connection with the performance of
their duties, responsibilities and obligations under the Plan and any applicable
law.

 

-10-



--------------------------------------------------------------------------------

(h) Indemnity

If the Employer does not obtain, pay for and keep current the type of insurance
policy or policies referred to in subsection (g), or if such insurance is
provided but any of the parties referred to in subsection (g) incur any costs or
expenses which are not covered under such policies, then the Employer shall
indemnify and hold harmless, to the extent permitted by law, such parties
against any and all costs, expenses and liabilities (including attorneys fees)
incurred by such parties in performing their duties and responsibilities under
this Plan, provided that such party or parties were not guilty of wilful
misconduct. In the event that such party is named as a defendant in a lawsuit or
proceeding involving the Plan, the party shall be entitled to receive on a
current basis the indemnity payments provided for in this subsection, provided
however that if the final judgment entered in the lawsuit or proceeding holds
that the party is guilty of wilful misconduct with respect to the plan, the
party shall be required to refund the indemnity payments that it has received.

9. Claims Procedure

(a) Filing Claim for Benefits

If a Participant or Beneficiary (hereinafter referred to as the “Applicant”)
does not receive the timely payment of the benefits which the Applicant believes
are due under the Plan, the Applicant may make a claim for benefits in the
manner hereinafter provided.

All claims for benefits under the Plan shall be made in writing and shall be
signed by the Applicant. Claims shall be submitted to a representative designed
by the Committee and hereinafter referred to as the “Claims Coordinator.” The
Claims Coordinator may, but need not, be a member of the Committee. If the
Applicant does not furnish sufficient information with the claim for the Claims
Coordinator to determine the validity of the claim, the Claims Coordinator shall
indicate to the Applicant any additional information which is necessary for the
Claims Coordinator to determine the validity of the claim.

Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 90 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.

In the event the Claims Coordinator denies a claim for benefits in whole or in
part, the Claims Coordinator shall notify the Applicant in writing of the denial
of the claim and notify the Applicant of his right to a review of the Claims
Coordinator’s decision by the Committee. Such notice by the

 

-11-



--------------------------------------------------------------------------------

Claims Coordinator shall also set forth, in a manner calculated to be understood
by the Applicant, the specific reason for such denial, the specific provisions
of the Plan or Agreement on which the denial is based, a description of any
additional material or information necessary to perfect the claim with an
explanation of why such material or information is necessary, and an explanation
of the Plan’s appeals procedure as set forth in this Section.

If no action is taken by the Claims Coordinator on an Applicants claim within 90
days after receipt by the Claims Coordinator, such claim shall be deemed to be
denied and shall constitute constructive notice of denial for purposes of the
following appeals procedure.

(b) Appeals Procedure

Any Applicant whose claim for benefits is denied in whole or in part may appeal
from such denial to the Committee for a review of the decision by the Committee.
Such appeal must be made within three months after the Applicant has received
actual or constructive notice of the denial as provided above. An appeal must be
submitted in writing within such period and must:

(i) Request a review by the Committee of the claim for benefits under the Plan;

(ii) Set forth all of the grounds upon which the Applicant’s request for review
is based on and any facts in support thereof; and

(iii) Set forth any issues or comments which the Applicant deems pertinent to
the appeal.

The Committee shall regularly review appeals by Applicants. The Committee shall
act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.

The Committee shall make full and fair review of each appeal and any written
materials submitted by the Applicant in connection therewith. The Committee may
require the Applicant to submit such additional facts, documents or other
evidence as the Committee in its discretion deems necessary or advisable in
making its review. The Applicant shall be given the opportunity to review
pertinent documents or materials upon submission of a written request to the
Committee, provided the Committee finds the requested documents or materials are
pertinent to the appeal.

 

-12-



--------------------------------------------------------------------------------

On the basis of its review, the Committee shall make an independent
determination of the Applicant’s eligibility for benefits under the Plan. The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.

In the event the Committee denies an appeal in whole or in part, the Committee
shall give written notice of the decision to the Applicant, which notice shall
set forth, in a manner calculated to be understood by the Applicant, the
specific reasons for such denial and which shall make specific reference to the
pertinent provisions of the Plan or Agreement on which the Committee’s decision
is based.

10. Amendment, Termination or Suspension

(a) The Plan may be amended or terminated by the Board of Directors at any time.
Such amendment or termination may modify or eliminate any benefit hereunder
other than a benefit that is In Pay Status, or the vested portion of a benefit
that is not In Pay Status.

(b) If the Board of Directors determines that payments under the Plan would have
a material adverse effect on the Employers ability to carry on its business, the
Board of Directors may suspend such payments temporarily for such time as in its
sole discretion it deems advisable, but in no event for a period in excess of
one year. The Employer shall pay such suspended payments immediately upon the
expiration of the period of suspension. This subsection shall be inoperative
after a Change in Control has occurred.

(c) The Plan is intended to provide benefits for “a select group of management
or highly compensated employees” within the meaning of Sections 201, 301 and 401
of ERISA, and therefore to be exempt from the provisions of Parts 2, 3 and 4 of
Title 1 of ERISA. Accordingly, the Plan shall terminate and, except for benefits
In Pay Status (which, at the option of the Board of Directors, may be
accelerated and the balance paid in a single, actuarially equivalent lump sum),
no further benefits, vested or nonvested, shall be paid hereunder in the event
it is determined by a court of competent jurisdiction or by an opinion of
counsel that the Plan constitutes an employee pension benefit plan within the
meaning of Section 3(2) of ERISA which is not so exempt. The preceding sentence
shall be inoperative after a Change in Control has occurred.

11. Miscellaneous

(a) Participant Rights

Nothing in the Plan shall confer upon a Participant the right to continue in the
employ of the Employer or shall limit or restrict the right of the Employer to
terminate the employment of a Participant at any time with or without cause.

 

-13-



--------------------------------------------------------------------------------

(b) Alienation

Except as otherwise provided in the Plan, no right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge such right or benefit shall be void. No such right or
benefit shall in any manner be liable for or subject to the debts, liability or
torts of a Participant or Beneficiary.

(c) Partial Invalidity

If any provision in the Plan is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions shall nevertheless
continue to be in full force and effect without being impaired or invalidated in
any way.

(d) Choice of Law

The Plan shall be construed in accordance with ERISA and the laws of the State
of California.

(e) Payment to Minors or Persons Under Legal Disability

If any benefit becomes payable to a minor or to a person under a legal
disability, payment of such benefit shall be made only to the conservator or the
guardian of the estate of such person appointed by a court of competent
jurisdiction or such other person or in such other manner as the Committee
determines is necessary to ensure that the payment will legally discharge the
Plans obligation to such person.

(f) Gender, Tense and Headings

Whenever any words are used herein in the masculine gender, they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply.

 

-14-



--------------------------------------------------------------------------------

Headings of Sections and subsections as used herein, are inserted solely for
convenience and reference and constitute no part of the Plan.

Executed at Santa Ana, California, this 10th day of April , 1986

 

THE FIRST AMERICAN FINANCIAL CORPORATION By   /s/ D.P. Kennedy Its   President
By   /s/ William Zaenglein Its   Secretary & Counsel

 

-15-



--------------------------------------------------------------------------------

AMENDMENT NO. 1

TO

THE FIRST AMERICAN FINANCIAL CORPORATION

EXECUTIVE SUPPLEMENTAL BENEFIT PLAN

This Amendment No. 1 to The First American Financial Corporation Executive
Supplemental Benefit Plan (hereinafter referred to as the “Plan”) is effective
as of July 1, 1985 and modifies such Plan as set forth below:

Section 2(b) of the Plan is amended to read in full as follows:

“(b) “Beneficiary” means the person, persons or entity designated in writing by
the Participant on forms provided by the Committee to receive distribution of
certain death benefits under the Plan in the event of the Participant’s death. A
Participant may change the designated Beneficiary from time-to-time by filing a
new written designation with the Committee, and such designation shall be
effective upon receipt by the Committee. If a Participant has not designated a
Beneficiary, or if a designated Beneficiary is not living or in existence at the
time of a Participant’s death, any death benefits payable under the Plan shall
be paid to the Participant’s spouse, if then living, and if the Participant’s
spouse is not then living, to the Participant’s estate.”

Executed at Santa Ana, California, this 1st of October, 1986.

 

THE FIRST AMERICAN FINANCIAL CORPORATION By:    /s/ D.P. Kennedy Its:  
President By:   /s/ William Zaenglein Its:   Secretary & Counsel